—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered November 19, 1990, convicting him of intimidating a witness in the third degree and *568criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review (see, CPL 470.05 [2]) or harmless beyond a reasonable doubt (see, People v Crimmins, 36 NY2d 230, 241-242). Balletta, J. P., Miller, Lawrence and Goldstein, JJ., concur.